Citation Nr: 1625556	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-44 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel




INTRODUCTION

The Veteran served on active duty from July 1982 to June 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a July 2013 decision, the Board, in pertinent part, remanded the issues of entitlement to service connection for a cervical spine disability, and for entitlement to TDIU, for further development.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Arthritis was not shown in service or for many years thereafter, and the most probative evidence of record indicates that the Veteran's current cervical spine conditions (scoliosis, degenerative joint disease, and degenerative disc disease) are not related to service or to a service connected disability.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to service connection for a cervical spine disability incurred as a result of an injury he sustained while he was stationed at Souda Bay in Crete, Greece, in 1991.  In support of this assertion, he highlights service treatment records which show that he ran headlong into a steel pole while playing tennis and was knocked out.  He then regained consciousness, had the remainder of the weekend off, and then returned to work Monday morning.  Although specific injury to the neck was not demonstrated at the time, he believes that his current disability of the cervical spine stems from this incident, and that at the time, no one was aware of the extent of the injury to the spine.  

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

A May 2007 letter satisfied the duty to notify requirements.  VA's duty to assist has also been satisfied.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records have been obtained.  The Veteran was provided a VA examination in August 2013.  The examination report is adequate evidence for deciding the claim.  The examiner discussed the Veteran's medical history, described the claimed disorder in sufficient detail, and supported all conclusions with analysis.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. §3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection also may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When the evidence is competent, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam,  78 F.3d 604 (Fed. Cir. 1996). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence; that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence may have limited evidentiary value. 

The lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

In non-combat scenarios, the Board may use silence in the service treatment records as contradictory evidence, if the service treatment records are complete in relevant part and the Board makes a finding that the injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  See Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A review of the Veteran's service treatment records reflects that he reported to sick call in May 1991 after he ran into a pole while chasing a tennis ball and fell and hit his head.  He denied loss of consciousness, dizziness, blurred vision, headaches, neck pain, and numbness or tingling of extremities.  Examination showed a lump on the right parietal region of the head and a laceration of the chin.  No neck or cervical spine pathology or complaints were noted.  The separation examination in June 1996 noted normal head, face, neck, and scalp examination as well as normal spine examination.

In August 1997 the Veteran was seen with low back pain complaints.  Examination noted a supple neck.  In September 1997 the Veteran filled out a pain questionnaire for comprehensive pain management; he marked the lumbar spine area and left buttock and thigh, but did not note any cervical spine/neck pain.  An April 1998 private treatment record noted there was no palpable tenderness of the cervical spine.

A December 2006 MRI of the cervical spine showed cervical stenosis most significantly at C5-6, as well as minimal cervical spinal cord compression at C5-6 level with mild-moderate bilateral foraminal stenosis and myelomalacic focus in the cord.  There was disc osteophyte complex at C5-6 level.

In a December 2006 neurosurgery note, the Veteran denied any trauma to the neck in the past.  In November 2007, the Veteran reported a history of neck injury during Desert Storm, and reported that he had been having chronic neck pain.  In April 2009 the Veteran reported having neck pain since 1991.

A VA examination was conducted in August 2013.  The examiner diagnosed scoliosis of the cervical spine as well as degenerative joint disease and degenerative disc disease of the cervical spine.  With respect to the scoliosis, the examiner stated that it was less likely as not that the condition was caused by or a result of the Veteran's service, to include his contention that he ran into a steel pole headlong causing him to lose consciousness, because the service treatment records were silent for a neck condition and this is a developmental condition of spine.  Further, the examiner noted that there was no documented loss of consciousness after the Veteran ran into a steel pole.  The examiner further stated that it was less likely as not that the scoliosis was caused by or a result of his lumbar spine disability because there was no nexus.  "The preponderance of medical evidence does not support aggravation of this cervical spine condition beyond natural progression by his lumbar spine disability."

With respect to the degenerative disc disease and degenerative joint disease of the cervical spine, the examiner stated that it was less likely as not that each condition was caused by or a result of service to include his contention that he ran into a steel pole headlong causing him to lose consciousness, because the service treatment records were silent for a neck condition, and because these conditions were not diagnosed until 2006, ten years after separation from service.  Again, the examiner noted that there was no documented loss of consciousness after the Veteran ran into the steel pole.  Further, the examiner stated that it was less likely as not that the degenerative joint disease or degenerative disc disease was caused by or a result of the Veteran's lumbar spine disability because degenerative disc disease/degenerative joint disease in one region of the spine is not the cause of degenerative disc disease/degenerative joint disease in another region of the spine.  The examiner also stated that the preponderance of medical evidence did not support aggravation of this cervical spine condition beyond natural progression by the Veteran's lumbar spine disability.  

Analysis

The Veteran contends that his current cervical spine disability is attributable to the incident in service when he ran into a steel pole while playing tennis in May 1991.  The Veteran is competent to report neck pain, which is within the realm of his personal experience.  The Veteran, however, is not competent to offer an opinion as to the etiology of his claimed disability.  Determining the etiology of musculoskeletal disabilities of the cervical spine in this case requires medical knowledge or training that the Veteran does not have and is not susceptible to lay observation.  Jandreau, 492 F.3d at 1377-78. 

The Board finds that to the extent that the Veteran may have had neck pain following the May 1991 incident, there was no documentation of an actual injury to the neck at that time.  The relevant service treatment record shows that the Veteran denied both loss of consciousness and neck pain at the time he was seen following the incident, and the physical examination at that time did not document any neck injury/pathology.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran suffered an injury of the cervical spine in the incident in May 1991, and to the extent that the Veteran alleges such, the Board finds his testimony not credible.  
The August 2013 VA examiner's opinion that the Veteran's current cervical spine condition was not related to inservice injury or to a service connected disability was based on a thorough review of the claims file and provided detailed rationale for the opinions provided.  The opinion is well reasoned, detailed, consistent with the other evidence of record, and included consideration of the relevant history.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There are no opinions of record that support the Veteran's contentions regarding either inservice cervical spine injury or causation or aggravation of cervical spine disability by the service connected lower back disability.

The evidence shows degenerative changes in the cervical spine, which were first noted on MRI in 2006.  To the extent the Veteran has arthritis of the cervical spine, the evidence does not show that the arthritis was manifest to a compensable degree within one year of separation of service.  

Additionally, the evidence weighs against continuity of symptomatology given the normal findings at service separation and the post-service evidence, in particular the lack of notation by the Veteran of any neck pain on the September 1997 comprehensive pain questionnaire.  The Board further notes that when the Veteran filed his initial service connection claim for low back disability in August 2001, he did not file a claim for service connection for neck/cervical spine disability at that time.  The Veteran's first reported history of neck pain dating to service was not noted until 2007.  In light of this history, the Board finds the Veteran's present report of neck pain dating to service not credible.

Thus, service connection is not warranted under the provisions pertaining to presumptive service connection for chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

In sum, because the preponderance of the evidence is against a causal nexus between the current neck/cervical spine disabilities and military service; or between the current neck/cervical spine disabilities and the service-connected lower back disability, the benefit-of-the-doubt doctrine is inapplicable, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a cervical spine disability is denied.


REMAND

The Veteran contends that he is unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities.  Service connection is in effect for degenerative joint disease, thoracolumbar spine, status post hemilaminectomy and partial discectomy of disc herniation, L5-S1, with degenerative disc disease, rated as 40 percent disabling; and for thoracolumbar radiculopathy, right lower extremity, rated as 20 percent disabling.  The combined service connected disability rating is 50 percent.

Here, the Veteran does not meet the schedular rating criteria for a TDIU, because the Veteran has not been granted a 60 percent disability rating for a single service connected disability and does not have a combined disability rating of 70 percent. 38 C.F.R. § 4.16(a).  

The Veteran has a high school education and last worked in 2006 as a plasterer.  The record includes a SSA decision dated in October 2009 that found the Veteran disabled due in part to his lumbar spine disability with radiculopathy.  A February 2007 employment feasibility/medical needs evaluation determined that the Veteran was no longer employable due to chronic back pain and sciatica, and that retraining would be of no help in assisting the Veteran with employability.  A VA examiner in August 2013 opined that the Veteran could follow a substantially gainful sedentary occupation only.  A July 2015 VA examiner opined that the Veteran's back condition impacted his ability to work.
Given the Veteran's educational and occupational backgrounds, it is unclear to the Board whether the Veteran is capable of performing sedentary work that amounts to substantially gainful employment.

Although the Board may not assign an extraschedular rating in the first instance, because the authority for doing so is vested in a particular VA official, the Director of the Compensation Service, the Board may consider whether remand to the RO for referral to the proper official is warranted.  See 38 C.F.R. § 4.16(b).  In light of the foregoing evidence, this matter is remanded in order to refer the matter to the Director, Compensation Service for extra-schedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to TDIU to the Director, Compensation Service for extra-schedular consideration.

2.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


